{¶ 21} I am unable to completely agree with the majority's disposition of the first assignment of error. However, I concur in the majority's disposition of the second and third assignments of error, and in the judgment.
 {¶ 22} The majority overrules the part of appellant's first assignment of error wherein he contends that genuine issues of material fact exist on the current state of the record. I believe that appellant is correct and would thus sustain this portion of his first assignment of error. It appears the majority regards the issues presented by appellant's first assignment of error as purely legal in nature. Paragraph eight of the majority opinion states, "the sole dispute is whether or not the telephone calls contain an unsolicited advertisement, as that term is used in the TCPA." I agree. However, I view this issue as one of mixed questions of fact and law.
 {¶ 23} I agree that we are obliged to apply the language of the TCPA itself, the FCC regulations concerning the definitions of "unsolicited advertisement" and "telephone solicitation," and the FCC's July 3, 2003 Report and Order. I also believe that the text of the prerecorded messages transmitted to appellant through his telephone is central to the inquiry whether these messages are violative of the TCPA and the FCC regulations promulgated thereunder. However, I believe that the FCC's Report and Order mandates that the inquiry include examination of facts other than merely the text of the messages.
 {¶ 24} The Report and Order states, in part, that, "[o]ffers for free goods and services that are part of an overall marketing campaign to sell property, goods or services constitute `advertising the commercial availability or quality of any property, goods or services' [as that phrase is used in the FCC's definition of `unsolicited advertisement']." 18 F.C.C. 14014, at ¶ 140. (Emphasis added.) Thus, in reviewing the judgment below, we must assess whether there are genuine issues of fact with respect to whether appellees' prerecorded messages, which clearly contain an offer of free information about a business opportunity, are part of an overall marketing campaign to sell property, goods or services. *Page 169 
This cannot be assessed without resort to evidence other than the text of the prerecorded messages.
 {¶ 25} Accordingly, I cannot agree with the majority's blanket statement in ¶ 16 that, "a prerecorded message that contains free offers and information about services and that asks a consumer to call a toll free number to learn more is an unsolicited advertisement under the TCPA if sent without the called party's express invitation or permission." According to the FCC Report and Order, in order to be considered an "unsolicited advertisement" the message must be part of an overall marketing campaign to sell something; in many instances, including the case at bar, the text of the call alone will not reveal whether the call is part of an overall marketing campaign, nor will it reveal the character of the overall marketing campaign of which the call may, in fact, be a part.
 {¶ 26} Appellant recognized this, and dutifully met his reciprocal burden, pursuant to Civ.R. 56(E), to set forth specific facts showing that there are genuine issues for trial. First, appellant attached to his memorandum contra a copy of appellees' responses to appellant's first request for admissions. In their response to request number 27 appellees admit that, "[p]art of the Defendants' business income flows from the sales or profits of persons they have trained to engage in business activities similar to those of the Defendants."
 {¶ 27} Appellant also attached to his memorandum contra a copy of appellees' answers to appellant's first set of interrogatories. Interrogatory No. 12 states, "[b]riefly state the nature of Defendants' business." The response is, "Health and Nutrition Distribution." Interrogatory No. 13 states, "[i]dentify fully all goods and services that generate income for the Defendants." The response is, "Health and Nutrition Products." Interrogatory No. 14 states, "[i]dentify fully all methods by which Defendants generate business income, such as, but not limited to, sales, leasing, training, recruiting of new members, and consulting." The response is, "Sales." This evidence is sufficient to create a genuine issue of fact with respect to whether appellees' prerecorded messages transmitted to appellant were part of an overall marketing campaign to sell property, goods or services (i.e., health and nutrition products). Accordingly, summary judgment for appellees was inappropriate.
 {¶ 28} On the current state of the record, I cannot agree with the majority that there are no genuine issues of material fact, and thus would sustain the first assignment of error in its entirety. Given that the majority holds there are no genuine issues of material fact, which would seem to preclude a trial, it is unclear to me what, practically, the trial court is being instructed to do, since appellant did not move the trial court for judgment as a matter of law.
 {¶ 29} I also feel compelled to address another central argument in appellees' motion for summary judgment; that is, that appellees obtained "prior express *Page 170 
invitation or permission," as that phrase is used in the FCC's definition of "unsolicited advertisement," by the use of the first part of the call, wherein the called party is given the choice of pressing one (1) "to receive free information" or pressing two (2) "to hang up." The trial court agreed, finding that appellant essentially gave appellees permission to transmit their advertisement by pressing one (1).
 {¶ 30} The FCC Report and Order relied upon by the majority is dispositive of this issue. In ¶ 142 thereof, the FCC comments that, "[p]urporting to obtain consent during the call, such as requesting that a consumer `press 1' to receive further information, does not constitute the prior consent necessary to deliver the message in the first place, as the request to `press 1' is part of the telemarketing call." In accordance with Charvat v. Dispatch Consumer Serv., Inc., 95 Ohio St.3d 505, 2002-Ohio-2838, we are compelled to follow this commentary so long as it is not at odds with Section 64.1200(f)(10), title 47, C.F.R. Though the trial court did not have the benefit of the FCC's guidance on this issue, the commentary does defeat appellees' argument that they obtained the requisite consent for the advertisement transmitted when appellant pressed one (1) on his telephone keypad.
 {¶ 31} As discussed above, however, believing that genuine issues of material fact are present as to the existence and character of the overall marketing campaign of which appellees' calls to appellant may be a part, I would sustain the first assignment of error in its entirety. *Page 171